 1    ALDRIDGE PITE, LLP
      ecfwaeb@aldridgepite.com
 2    4375 Jutland Drive, Suite 200
      P.O. Box 17933
 3    San Diego, CA 92177-0933
      Telephone: (858) 750-7600
 4    Facsimile: (619) 590-1385
 5    Attorneys for JPMorgan Chase Bank, N.A.
 6

 7                               UNITED STATES BANKRUPTCY COURT
 8                 EASTERN DISTRICT OF WASHINGTON (SPOKANE/YAKIMA)
 9     In re                                               Case No. 21-00176-WLH11
 10    EASTERDAY FARMS, A WASHINGTON                       Chapter 11
       GENERAL PARTNERSHIP,
 11                                                        JPMORGAN CHASE BANK, N.A.'S
                       Debtor.                             REQUEST FOR SPECIAL NOTICE
 12

 13
               TO ALL INTERESTED PARTIES:
 14
               PLEASE TAKE NOTICE that the firm of ALDRIDGE PITE, LLP, attorneys for JPMorgan
 15
      Chase Bank, N.A. hereby requests special notice of all events relevant to the above-referenced
 16
      bankruptcy and copies of all pleadings or documents filed in relation to the above-referenced
 17
      bankruptcy, including all pleadings or notices under Federal Rules of Bankruptcy Procedure, Rule
 18
      2002, the commencement of any adversary proceedings, the filing of any requests for hearing,
 19
      objections, and/or notices of motion, or any other auxiliary filings, as well as notice of all matters
 20
      which must be noticed to creditors, creditors committees and parties-in-interest and other notices as
 21
      required by the United States Bankruptcy Code and Rules and/or Local Rules of the above-
 22
      referenced bankruptcy court.
 23
               ALDRIDGE PITE, LLP, requests that for all notice purposes and for inclusion in the Master
 24
      Mailing List in this case, the following address be used:
 25
                                              Aldridge Pite, LLP
 26                                      4375 Jutland Drive, Suite 200
                                               P.O. Box 17933
 27                                       San Diego, CA 92177-0933

 28

                                                  -1-                             CASE NO. 21-00176-WLH11
                                       REQUEST FOR SPECIAL NOTICE


21-00176-WLH11         Doc 17     Filed 03/02/21     Entered 03/02/21 09:11:36          Pg 1 of 2
  1          Neither this Request for Special Notice nor any subsequent appearance, pleading, claim,

  2 proof of claim, documents, suit, motion nor any other writing or conduct, shall constitute a waiver of

  3 the within party's:

  4          a.      Right to have any and all final orders in any and all non-core matters entered only

  5 after de novo review by a United States District Court Judge;

  6          b.      Right to receive service pursuant to Fed. R. Civ. P. 4 made applicable to the instant

  7 proceeding by Fed. R. Bankr. P. 7004, notwithstanding Aldridge Pite, LLP’s participation in the

  8 instant proceeding. This Request for Special Notice shall not operate as a confession and/or

  9 concession of jurisdiction. Moreover, the within party does not authorize Aldridge Pite, LLP, either

 10 expressly or impliedly through Aldridge Pite, LLP’s participation in the instant proceeding, to act as

 11 its agent for purposes of service under Fed. R. Bankr. P. 7004;

 12          c.      Right to trial by jury in any proceeding as to any and all matters so triable herein,

 13 whether or not the same be designated legal or private rights, or in any case, controversy or

 14 proceeding related hereto, notwithstanding the designation or not of such matters as "core

 15 proceedings" pursuant to 28 U.S.C. § 157(b)(2)(H), and whether such jury trial right is pursuant to

 16 statute or the United States Constitution;

 17          d.      Right to have the reference of this matter withdrawn by the United States District

 18 Court in any matter or proceeding subject to mandatory or discretionary withdrawal; and

 19          e.      Other rights, claims, actions, defenses, setoffs, recoupments or other matters to which
 20 this party is entitled under any agreements at law or in equity or under the United States Constitution.

 21                                                  ALDRIDGE PITE, LLP
 22

 23 Dated: March 1, 2021
                                                     Attorney for JPMorgan Chase Bank, N.A.
 24

 25

 26

 27

 28

                                                  -2-                             CASE NO. 21-00176-WLH11
                                       REQUEST FOR SPECIAL NOTICE


21-00176-WLH11         Doc 17     Filed 03/02/21     Entered 03/02/21 09:11:36          Pg 2 of 2
